Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	Receipt of the response filed on 21 January 2022.

Claim Status:
1c.	Claims 1-22 are pending and under consideration. 

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

2a.	The rejection of claims 1-22 made under 35 U.S.C. 103 as being unpatentable over LIU et al, (Molecular Medicine Reports, 15:1063-1070, 2017, published online on 05 January 2017) and LO et al. (WO 2015/118175) is withdrawn. Applicant’s argument that there is no motivation to replace the sPD-1 of Liu et al for an agent that blocks both PD-L1 and TGF-beta of Lo et al, is found persuasive. Applicant’s other argument that the person of ordinary skill would deviate so far from the teachings of Liu et al. as to look to a functionally distinct molecule, such as the bifunctional anti-PD-L1/ TGFB Trap, is also found persuasive. 
2b.	The rejection of claims 1-22 made under 35 U.S.C. 103 as being unpatentable over Lyford-Pike et al, (Cancer Res; 2013, Vol. 73, No, 6, pages 1733-1741), in view of LO et al, WO 2015/118175, published on 13 August 2015), is withdrawn. Applicant’s argument that there is no motivation to use an agent that combines both anti-PD-L1 and TGF Trap activities, is found persuasive. Applicant’s other argument that the person of ordinary skill would deviate so far from the teachings of Liu et al. as to look to a functionally distinct molecule, such as the bifunctional anti-PD-L1/ TGFB Trap, is also found persuasive. 

Reasons for Allowance:
3.	The claimed method of inhibiting a malignancy associated with human papilloma virus (HPV) comprising administering to a subject an agent or combination of agents that blocks PD-L1 and TGF-beta pathways, thereby inhibiting a malignancy associated with HPV in the subject, is novel and nonobvious. The relevant art establishes that TGF-beta is a pleiotropic cytokine that has both tumor suppressive activities as well as tumor promoting functions.  For example, Liu et al, (Clin Cancer Res;24(23); 6001-6014; 2018) teach that TGF-β signaling is decreased in HPV-positive HNSCC (see page 6004). The reference further teaches that loss of TGF-β signaling in HPV-positive cancers compromises DNA repair and increases vulnerability to cytotoxic therapy and, which can be recapitulated in HPV-negative cancer by pharmaceutical inhibition of TGF-β signaling, (see page 6010, column 2). Zhu et al, (Tumor Biol. (2016) 37:7075–7083) also teach that TGF-β1 exerts both anti-oncogenic and pro-oncogenic activities in cervical carcinogenesis., (page 7081). The reference also teaches that TGF-β1 acts as a potent tumor suppressor during early stages of carcinogenesis, because downregulate HPV oncogene E6 and E7 levels, (see figure 1). Likewise, Mirzaei et al, (Reviews in Medical Virology, 2018; Vol. 28; No. 2, 
e1967, pages 1-14; https://doi.org/10.1002/rmv.1967), teach that TGF‐β levels are up-regulated in HPV‐positive cervical cancers compared with HPV‐negative ones, (see page 4, column 2). However, in the same paragraph, the reference also teaches that a prominent aspect of malignant transformation in cervical epithelial cells is the progressive loss of TGF‐β responsiveness, (page 4, column 2 and figures 3 and 4).  Lee et al, (The Journal of Biological Chemistry; 2002; Vol. 277, No. 41; pages 38557-3856) teach that the human papillomavirus (HPV) oncoprotein E7 is implicated in the etiology of cervical cancer associated with infection by HPV and that E7 significantly blocks both Smad transcriptional activity and the ability of TGF-β to inhibit DNA synthesis, (see abstract and figures 1 and 2). The reference concludes that this considerable inhibition of TGF-β signaling by E7 thus provides a uniquely favorable environment for the development of cervical cancer, (page 38564, column 1).  Tsai et al, (Journal for ImmunoTherapy of Cancer; 10: e004601, 2022; doi:10.1136/jitc-2022-004601) teach studies that add insight into the mechanism of action of bintrafusp alfa and provide evidence that the interrogation of both cellular and soluble components of the peripheral immunome of patients with HPV-associated malignancies, either prior to or early in the therapeutic regimen, can provide information as to which patients are more likely to benefit with bintrafusp alfa therapy.
	Example 1 at pages 12-14 of the instant specification teaches that dual blockade of PD-L1 and TGF-beta produces significantly higher response rates in patients with HPV+ malignancies.  Therefore, the specification meets 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification sets forth the best mode to carry out the invention. The claims also meet 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ), second paragraph, requirements because the claims point out and distinctly claim the invention.
	


Conclusion:
4.	Claims 1-22 are allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        20 April 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647